Citation Nr: 1230735	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-02 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida



THE ISSUES

1. Entitlement to an initial rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) with memory loss secondary to Parkinson's disease, for the period from November 26, 2004, to November 17, 2011.

2. Entitlement to an initial rating in excess of 70 percent for service-connected PTSD with memory loss secondary to Parkinson's disease, for the period from November 18, 2011, forward.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The Veteran served on active duty from April 1963 to August 1985.   

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a July 2005 RO rating decision that granted service connection for PTSD and assigned an initial evaluation of 10 percent, effective on November 26, 2004.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in August 2007.

In April 2008, the Board remanded the claim for additional evidentiary development.  

In an August 2008 rating decision, the RO assigned a 30 percent rating to the PTSD from November 26, 2004 and a 50 percent rating from September 26, 2005. 

In a January 2009 decision, the Board assigned a 50 percent rating to the service-connected PTSD from November 26, 2004 to September 26, 2005 and denied a rating in excess of 50 percent for the entire appeal period.  

A timely appeal of that decision was again filed to the United States Court of Appeals for Veterans Claims (Court).  In a March 2011 memorandum decision, the Court vacated the January 2009 decision and remanded the matter of entitlement to a rating in excess of 50 percent for the service-connected PTSD to the Board in order to address concerns identified by the Court. 

Significantly, in a rating decision in March 2011, the RO granted service connection for coronary artery disease, for Parkinson's disease, for fecal incontinence, for left and right lower extremity ataxia, for a right hand tremor, a head tremor, for a vocal tremor, for memory loss, for erectile dysfunction, and for urinary incontinence and granted special monthly compensation for loss of use of a creative organ at the housebound rate.  In addition to assigning initial ratings for these now service-connected disabilities, the RO granted a total rating based on individual unemployability by reason of service-connected disability, effective beginning on November 26, 2004 to January 9, 2009 when it was determined that the service-connected disabilities combined to a 100 percent rating.  

In addition, at the time of the rating decision, the service-connected PTSD was noted to be rated as 50 percent disabling, effective on November 26, 2004.  

In a September 2011 remand of this matter, the Board requested the RO to obtain additional records of relevant medical treatment and provide the Veteran with a new VA examination and opinion to better ascertain his current level of disability.  The RO performed these actions as requested by the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In a rating decision dated in March 2012, the RO expanded the characterization of the Veteran's service-connected psychiatric disorder from PTSD only, to PTSD with memory loss secondary to Parkinson's disease, effective from November 26, 2004, and granted a higher initial rating of 70 percent for this disorder, effective from November 18, 2011.  The issue on appeal has been revised accordingly on the title page of this decision.


FINDINGS OF FACT

1. For the full period from November 26, 2004, the Veteran's service-connected psychiatric disability, including PTSD with associated depression, has been is manifested by occupational and social impairment, with deficiencies in most areas, including work, family relations, judgment and mood, due to such symptoms as suicidal ideation; near-continuous anxiety and depression; and difficulty in adapting to stressful circumstances, including work or a worklike setting. His service-connected psychiatric symptoms also include memory impairment and depression attributable to his multiple chronic debilitating service-connected illnesses.

2. For the full period from Nov3ember 26 ,2004, forward, the Veteran has not experienced total occupational and social impairment due to psychiatric disability.


CONCLUSIONS OF LAW

1. The criteria for an increased initial disability rating of 70 percent, but no more, are met for the period from November 26, 2004, to November 17, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).

2. The criteria for an increased initial disability rating in excess of 70 percent for the period from November 18, 2011, forward are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A December 2004 letters explained the evidence necessary to substantiate the claim for service connection for PTSD.  This letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In July 2005 the RO granted the Veteran's claim for service connection for PTSD.  Thus the claim for service connection for PTSD was substantiated, and the purpose of the VCAA notice had been fulfilled.  Thus, any perceived deficiency in the December 2004 VCAA notice is no more than harmless, non-prejudicial error.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

This appeal arises from a notice of disagreement with the initial rating of 10 percent for PTSD assigned in the July 2005 RO rating decision.  This notice of disagreement does not give rise to additional duty to notify on the part of VA.  Dingess/Hartman, 19 Vet. App. 473; 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement). 

With regard to the duty to assist, the claims file contains service treatment records, reports of VA post-service treatment, reports of private treatment, and reports of VA examinations.  


In a September 2011 remand of this matter, the Board requested the RO to obtain additional records of relevant medical treatment and provide the Veteran with new VA examination and opinion to better ascertain his current level of disability.  The RO performed these actions as requested by the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the new VA examination, accomplished in November 2011, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November 2011 VA examination report reflects a review of the claims file, a detailed history, an extended psychiatric examination, and complete rationales for the medical opinions provided.  The examination report is therefore adequate for the purpose of adjudication of the Veteran's claim.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.


Law and Regulations

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).
The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a). When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

When examiners are not able to distinguish the symptoms and/or degree of impairment due to a service-connected versus a nonservice-connected disorder, VA must consider all of the symptoms in the adjudication of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998)

The Veteran's claims in this case were claim placed in appellate status by disagreement with the initial rating award and are not yet ultimately resolved - these are original claims as opposed to a new claim for increase.  Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Pursuant to 38 C.F.R. §  4.130, Diagnostic Code 9411, a 50 percent rating will be assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and the inability to establish and maintain effective relationships.  Id.  

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ("such symptoms as") provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran.  Id. 

The Board is to consider the Global Assessment of Functioning (GAF) scores that have been reported.  GAF scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).

GAF scores from 91 to 100 represent superior functioning in a wide range of activities.  GAF scores from 81 to 90 represent absent or minimal symptoms.  GAF scores from 71 to 80 represent no more than slight impairment of in social, occupational or school functioning.  GAF scores of 61 to 70 represent some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or schooling functioning (e.g., occasionally truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.

GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes).


Merits of the Claim

The appellant served on active duty in the U.S. Army from April 1963 until August 1985.  He served in Vietnam where he was a decorated combat support helicopter pilot.  

In March 2001, the Veteran was referred by his primary care physician for VA mental health evaluation for evaluation of memory problems.  He reported that two years earlier he had begun to experience tremors in his hands. (Some years later he was diagnosed with Parkinson's disease, for which he was recently granted service connection, effective from November 26, 2004.)  The Veteran denied any prior psychiatric history.  The Veteran described the beginning of being unable to spell simple words, to have difficulty findings words, and losing his train of thought during a conversation.  He felt like he was missing a frame in his train of though.  He felt himself to be experiencing some mental decline, but was not sure as to the pattern of the decline. He received an extended psychological evaluation, at which a diagnosis of dementia was ruled out.  

In July 2003, the Veteran was seen at VA for agitation and possible depression, and was referred by a VA clinician for VA psychiatric consultation. By October 2003, the appellant had begun to complain of memory decline.  His presentation at treatment in October 2003 was found to be consistent with PTSD (his history of combat service was noted) and major depression, and he was to be followed to consider and rule in or out these diagnoses.  

As of July 2004 the Veteran was receiving medications through VA for depression.  In October 2004, the Veteran reported to VA that he had not been able to get a job in almost five years, and that he was "afraid to apply for any position."  In March 2005, the appellant reported to a physician that he was periodically disoriented.  

In March 2005 the Veteran received VA psychological treatment and observation for complaints of tremors, and two episodes during which he became disoriented during responsive reading at church, being unable to recall his place in the process, and provoking a great deal of anxiety in him.  The treating VA psychologist opined that the Veteran was experiencing symptoms of PTSD.

In April 2005, the appellant was provided with a VA medical examination to evaluate his PTSD.  The examiner diagnosed the appellant with PTSD with "moderate to severe social dysfunction and mild occupational dysfunction.  The [Veteran] is felt to be employable based upon his mental status." 

At the VA examination in April 2005, the Veteran reported receiving a postgraduate degree.  He owned and managed a mental health company.  He had recently retired.  He reported that, prior to his retirement, he avoided personal interactions with employees due to increased irritability.  He sold his business subsequent to the death of his grandson.  He had no desire to continue working or starting another business.  

The Veteran reported that he had been married for 43 years.  He had 3 children with whom he maintained contact.  He reported increased irritability, especially in regard to his relation with his spouse.  He remained socially isolated.  He denied use of alcohol or drugs.  

The Veteran reported that his symptoms included anxiety, depression, irritability, hypervigilance, avoidance of war stimuli, memories of Vietnam, and decreased concentration.  The physician found that the Veteran had moderate to severe social impairment with mild occupational impairment.  

He was not taking any psychotropic medication.  He exhibited some anxiety.  His conversation was normal, not circumstantial, circumlocutory, stereotyped, illogical, obscure or irrelevant.  

On mental status examination he was alert and oriented times three.  He was professionally dressed with good grooming.  There was no psychomotor agitation or retardation.  He was pleasant and cooperative with good eye contact.  Speech was within normal limits.  His thought was linear and goal directed.  

His mood was anxious was constricted affect.  He was tearful through most of the interview.  His affect was congruent with mood. 

He was noted to have no auditory, visual or tactile hallucinations.  There were no delusional constructs.  Recent and remote memory were intact.  Concentration and cognition were intact.  Insight and judgment were good. 
The Board notes that he did not report problems involving routine behavior, self-care, or conversation, nor did he neglect his personal appearance or hygiene.  It was reported that he dressed professionally with good grooming.  There was no evidence of hallucinations or delusions.  His memory was intact.  He was well oriented, rather than disoriented.  He did not report any obsessional rituals.  Thus, these types of symptoms would not support a rating of 100 percent under the schedular rating criteria.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

A GAF score of 60 was reported at his VA examination in April 2005.  

At treatment in August 2005, the Veteran was noted to be later, oriented times, and attentive.

Since September 2005, the record contains evidence of increased symptomatology, including statements from VA staff psychologists received in June 2006.  The psychologists noted that the Veteran's manifestations increased subsequent to an automobile accident, which the Veteran reported was similar to a helicopter crash that occurred during Vietnam.  

The Veteran reported having anxiety depression, hypervigilance, flashbacks and difficulty driving.  He became increasingly irritable with his spouse.  He began receiving intensive PTSD therapy as well as psychotropic medication.   

In a June 2006 affidavit, the appellant's psychologist, Dr. Brian Nussbaum, who began treating the appellant in April 2006, stated that prior to a severe August 2005 automobile accident, the appellant was "coping adequately with his PTSD."  The crash, Dr. Nussbaum opined, "increased the severity of his PTSD significantly."  Dr. Nussbaum recommended that the appellant "avoid employment for at least one year."  

In a July 2006 affidavit, the appellant's physician, Dr. J. Sidney Davis, Jr., who began treating the appellant in October 2003, stated that before the appellant's car crash, the appellant's "psychological problems were controlled and he was functioning normally."  Dr. Davis reported that he first saw the appellant after his accident, and stated that "it was immediately apparent ... [he] was not functioning well.  The crash was very traumatic to his psychological state because it rekindled concerns and recollections of his service in the Vietnam War."  Dr. Davis reported that the appellant was feeling anxiety, depression, hypervigilance, and guilt, was experiencing flashbacks, had become increasingly irritable with his wife, and had expressed concerns about loss of emotional control.  Regarding employment, Dr. Davis stated that he has "serious concerns about him undertaking employment in the near future due to his increased anxiety." 

At an August 2007 Board hearing, the Veteran stated that he had not worked since 2000 when he was relieved of his duties as both chief operating officer and a board member at the company where he was then employed.  He stated that the reason for his removal was his "inability to work with people" and that his superior felt that "I was an embarrassment to him and a detriment to his company."  The Veteran reported that he sought a job for about seven months but was unsuccessful, and then decided that he "didn't want to do anything after that. I felt that I should have died."  He further reported that in 2005 he received two job offers, but declined one because, as a result of his PTSD, "I couldn't even go to the interview," and the other because "I was afraid to take responsibility." 

VA outpatient records dated between 2005 and 2008 show that the Veteran underwent individual and group counseling.  His GAF scores decreased from 62 to 55.  

At VA treatment in January and February 2007, the Veteran was diagnosed as having chronic PTSD and chronic recurrent major depression.  On mental status examination in has alert, oriented, casually dressed and well-groomed.  His energy level was normal.  His psychomotor behaviors  were unremarkable.  His cognitive functioning was unremarkable.  His mood was depressed.  His affect was full-ranged and tearful.  He reported and there was no evidence of acute distress, including suicidal ideation, homicidal ideation, or a formal thought disorder.  His participation was active.  His motivation and insight were good, his affect was intact, and the Veteran appeared to comprehend the materials presented.

At VA examination in July 2008, the Veteran was still unemployed.  He did volunteer work on the average of once a month.  He had a close relationship with his spouse, although had angry outbursts directed toward her.  He continued a close relationship with his 3 adult children.  He had 2 friends which the examiner noted represented a reduction in social functioning.  The examiner reported a GAF score of 55.  

In October 2008, the Veteran reported to VA that he was unable to find employment because he was "hostile to interviewers," and that when he got his job offers in 2005, Dr. Davis recommended that he should not take either job "because of the stress."  He reiterated his statement that he was asked to resign at his previous position.  That statement is also supported in the record with a sworn declaration.  

In an October 2008 statement, the appellant's wife declared that in the prior decade he had begun to have trouble with his pronunciation and with his memory.  She further indicated that he wanted to "try working again," but after his automobile accident he was no longer able.  She also noted his angry outbursts, and stated that he is "spring loaded."

In a statement dated in October 2008, a treating VA psychologist noted that the Veteran's symptomatology had increased in severity.  He had poor impulse control, was frequently depressed, had difficulty functioning under stress, had severe difficulties in social situations, experienced lost relationships, and had frequent arguments with his spouse and family, as well as difficulty functioning in his volunteer work.  

The psychologist reported a GAF score of 51.  He concluded that the Veteran had severe difficulty establishing and maintaining social relationships.  

As noted, in March 2011 the Court vacated a January 2009 Board decision in this matter in March 2011.  The Court found that the Board had not adequately discussed favorable evidence dating from 2003 through the date of the Board's adjudication. 

Since the time of the March 2011 Court remand, VA has obtained additional records of treatment, and in November 2011 provided the Veteran a new VA examination to ascertain his current level of service-connected psychiatric disability.

Additionally, since the time of the January 2009 Board decision, the Veteran has been granted service-connection for Parkinson's disease, and his psychiatric symptoms of Parkinson's disease, such as memory loss, have been rated as part and parcel of his service-connected psychiatric disability.  (His neurological symptoms of Parkinson's disease have been related separately.)

At a VA examination in November 2011, 


On mental status examination, the Veteran was clean ,neatly groomed, and appropriately dressed.  He was alert and oriented in all spheres.  His mood was dysthymic.  His affect was tearful.  The rate and tone of his speech was unremarkable.  Examination was unremarkable for thought content, speech, tangentiality, circumstantiality, loose associations, and flight of ideas.  The Veteran recounted a history of one or two incidents of suicidal ideation over the past ten years.  He stated that he had thought of death on the day of examination, after having received a poor medical prognosis earlier in the day; however, he indicated he had no current plan or intention of harming himself.  He denied homicidal ideation.  Examination for hallucinations and delusions was unremarkable.  He was able to spell world backwards, but noted he had recently had practice with this when other doctors asked him to do so.  He was unable to count backwards by sevens from 100.  There was evidence to suggest difficulty with attention and concentration  during the evaluation.  The Veteran repeatedly forgot the topic of conversation mid-sentence.   Attention was sufficient for interview and question responding, and he was able to maintain focus and resist distractions from environmental factors.  His fund of knowledge, language, and insight and judgment were good.  His abstract reasoning and memory were evaluated as being within normal limits.  He appeared toe the examiner to be able to reconstruct details of recent and remote past in an accurate fashion, although the examiner noted that he had no way of independently verifying historical facts.  On testing of free recall, he was able to recall two of three words after a brief interlude, and was able to recall the thirds word after a cue.

The November 2011 VA examiner found the Veteran not competent to manage his financial affairs, explaining that the Veteran stated he was not capable of doing so, because he no longer paid attention to the due dates of bills.  He stated that his wife had always handled the bills for his family, but now she could no longer trust him with a check or a credit card.

The examiner found the Veteran's ability to understand and follow instructions was not impaired.  The examiner found the Veteran's ability to retain instructions as well as to sustain concentration to perform simple tasks was moderately to severely impaired.  The examiner found the Veteran ability to sustain concentration to task persistence and pace to be moderately impaired.  Based on the current examination and review of clinical notes, the examiner found the Veteran's ability to respond appropriately to coworkers, supervisors, or the general public to be not impaired.  The examiner acknowledged, however, that the Veteran reported a history of inappropriate interpersonal interactions when he was working.  

The examiner found the Veteran's ability to respond appropriately to changes in the work setting to be markedly impaired.  The Veteran described thriving in a structured environment and not doing well in ambiguous situations.

The examiner opined that PTSD would not preclude the Veteran from working at substantially gainful employment consistent with his occupational and educational background.  The examiner noted that the Veteran held several supervisory and administrative positions prior to his retirement in 2001, and that, according to the Veteran, he was bought out by his business partner in 2001 due to his inappropriate interpersonal interactions on the job.  The examiner further noted that the Veteran had stated that until recently he was very active in his church and was also a board member on his community's board of supervisors.

The Board notes that these types of findings are not consistent with the criteria for a 100 percent rating for service-connected psychiatric disability, which requires total occupation and social impairment.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The November 2011 VA examiner did note, however, that the Veteran had become less involved in outside activities due to increased emotionality; that the Veteran had been involved in a serious automobile accident in 2005, which exacerbated his symptoms of PTSD; and that the Veteran had additional symptoms of depression and cognitive difficulty due to his medical condition, which further impacted his current levels of distress.  

The Board notes that these distress-invoking physical disorders have recently been found to be service-connected, effective from November 26, 2004, the beginning date of the rating period for consideration of this matter.

Specifically, the Board is mindful that since the initial grant and rating for PTSD, the Veteran has been service-connected for several serious physical disabilities, effective from the date of service connection for PTSD, November 26, 2004, including: coronary artery disease status post angioplasty with stent placement; Parkinson's disease with right hand tremor; chronic prostatitis with urinary incontinence, secondary to Parkinson's disease; left hand tremor; tinnitus; and vocal tremor.  Additionally, service connection has been granted effective during the course of the appeal for left and right lower extremity gait ataxia, erectile dysfunction, and fecal incontinence. Prior to the November 2004 claims for service connection, service connection was in effect for bilateral hearing loss and residuals of a ligament strain of the right knee.  A 90 percent combined schedular rating and a TDIU is in effect for the period from November 26, 2004, to January 9, 2009, and a 100 percent schedular rating has been in effect from January 2009 forward.

There is no doubt that the Veteran's debilitating physician condition for the full pendency of his initial rating claim has resulted in psychiatric disability in addition to what would be attributable solely to service-connected PTSD.  To some extent, the RO has recognized this in including the Veteran's memory loss attributable to Parkinson's disease in its rating of the Veteran's service-connected psychiatric disability.  Service connection for many of these disabilities has come into effect since the Board's now-vacated January 2009 decision in this matter, but effective from November 26, 2004, forward.

With these facts in mind, and affording the benefit of the doubt in favor of the Veteran, the Board finds that for the full period from November 26, 2004, forward, it is at least as likely as not that the Veteran has experienced psychiatric symptoms resulting in "occupational and social impairment, with deficiencies in work, judgment, thinking, and mood.  Manifestations have included suicidal ideation; and difficulty in adapting to stressful circumstances (particularly  as emphasized by the November 2011 VA examiner).  Accordingly, the Board finds that a 70 percent rating for the full period from November 26, 2011, forward, for service-connected psychiatric disability, is warranted.
 
However, the Board finds that a rating of 100 percent based on service-connected psychiatric disability alone is not warranted for any period from November 26, 2011.  The Veteran has not experienced gross impairment in thought processes or communication, but rather communicates clearly though becomes distracted and loses track of what he is saying at times, as described at the November 2011 VA examination.  He has no delusions or hallucinations.  His behavior is generally more appropriate than not, as described most recently by the VA examiner in November 2011, although he may have had some experiences of inappropriate behavior toward coworkers in 2001 and earlier, prior to the rating period for consideration.  He does not have obsessional rituals.  On examination he is not a persistent danger to himself or others, and it appears from treatment notes that he conducts his behavior without serious incidents.  He is oriented to person, place, time, and situation.  He is not unable to perform his activities of daily living due to psychiatric disability, but rather functions more than adequately mentally to care for himself, to a degree in fact that the November 2011 VA examiner found that he is not precluded from employment due solely to psychiatric disability.  He is generally noted to be well-groomed.  His memory is generally intact, certainly for his own name, relatives, and former occupation, as is evident from the histories he has related during treatment and at VA examinations.  His limitations in memory appear to be limited to some limited impairment of recall, as described at the November 2011 VA examination.  In addition, it is evidence from histories that the Veteran still functions socially, if not perfectly, at least sufficiently to maintain his marriage and some close relationships, such as with family members and care providing professionals.  For these reasons total occupational and social impairment is not shown, and the level of psychiatric disability commensurate with the types of symptoms listed in the criteria for a rating of 100 percent is not shown.  Accordingly, the next higher rating of 100 percent for service-connected psychiatric disability is not warranted for any period from November 26, 2004, forward.  Further, there is no period of a higher level of disability for which a staged rating of 100 percent would be appropriate.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  (a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating; "such symptoms as" provides guidance as to the severity of symptoms contemplated for each rating in addition to permitting consideration of other symptoms particular to the Veteran).

The Board further notes that the GAF scores assigned in this matter are not consistent with a rating in excess of 70 percent, or with a 100 percent rating.  The GAF scores assigned are generally in the range from 51 to 60, with some reported GAF scores being higher, reflecting what appears to be a lower end of disability level of moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or co-workers).  See also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p. 32).  The Board's review of the evidence appears to indicate a somewhat more serious disability picture, as described in detail above, than what is reflect solely by the GAF scores.

In consideration  of the above, an increased initial rating in excess of 70 percent is not warranted from November 18, 2011, forward; but an increased initial rating of 70 percent, increased from 50 percent, for the period from November 26, 2004, to November 17, 2011, is warranted. 

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected psychiatric disability.  The governing norm in such exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b). 

If the rating criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Board notes that at the most recent VA examination, the Veteran described ongoing social relationships, such that it is evidence he does not have total social and occupational impairment as would warrant a 100 percent schedular rating.  His symptoms of psychiatric disability, including difficulty adapting to a work or worklike setting, difficulty adapting to stressful circumstances, PTSD and physical illness related symptoms of anxiety and depression, suicidal ideation, and memory impairment are considered in the rating criteria.  Accordingly, the Board finds that the schedular criteria do address the nature and level of the Veteran's symptoms and that this case does not warrant referral for extraschedular consideration.  38 C.F.R. § 3.321(b).  Thun, 22 Vet. App. at 111.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

As the criteria for the next higher rating of 100 percent are not met or approximated for any period from November 26, 2004, forward, and the criteria for extraschedular consideration are not met or approximated for any period from November 26, 2004, forward, the preponderance of the evidence is against assignment of a staged rating of in excess of 70 percent for the full pendency of the claim on appeal, and the benefit if the doubt rule is not for application in resolution of this aspect of the Veteran's appeal for an increased initial rating for service-connected psychiatric disability.   See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Fenderson v. West, 12 Vet. App. 119 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased initial rating of 70 percent, but no more, from November 26, 2004, to November 17, 2011, for service-connected acquired psychiatric disability is granted.

An increased initial rating in excess of 70 percent from November 18, 2004, for service-connected acquired psychiatric disability forward is denied.






______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


